Citation Nr: 1745995	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date earlier than June 27, 2014, for the assignment of a 70 percent evaluation for posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

A Travel Board hearing was held at the RO in September 2012 before a Veterans Law Judge (VLJ) who subsequently retired from the Board.  

In November 2012, the issue of entitlement to a compensable rating for bilateral hearing loss was remanded for further development.

In February 2017, the Veteran elected to appear before another VLJ and in March 2017, the case was remanded for a hearing before a VLJ to be scheduled.  A Video Conference hearing was held in June 2017 before the undersigned VLJ.  Copies of the hearing transcripts from both of these hearings have been added to the record.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 27, 2014, it was not factually ascertainable that the Veteran's PTSD had increased to warrant a 70 percent rating.





CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2014, for the assignment of a 70 percent rating for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The resolution of the Veteran's appeal for an earlier effective date turns on the law as applied to the undisputed facts in the Veteran's claim regarding the date his claim was received and date his entitlement arose.  In this regard, the Board notes that at the June 2017 hearing the Veteran's representative stated that records relevant to treatment of his PTSD dating back to the 1970s were not of record.  However, as this case turns on a matter of law and does not support the assignment of an effective date earlier than June 27, 2014, for the assignment of a 70 percent evaluation for PTSD (as will be discussed in greater detail below), further assistance, such as the further procurement of records, would not assist the Veteran with the claim.

Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Nonetheless, the Veteran has been notified of how VA assigns effective dates.

Earlier Effective Date Claim

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).

Generally, the effective date of an award of an increased evaluation is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).  For disability compensation, the effective date of an award shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, the date of receipt of claim.  38 C.F.R. § 3.400 (o)(2).

As a preliminary matter, the Board finds that there is no dispute as to the facts essential to resolution of this appeal: Specifically, the Veteran does not contend that he filed a claim of entitlement to an increased rating for his service-connected PTSD prior to June 27, 2014.  Rather, he contends that the effective date for the 70 percent rating assigned effective June 27, 2014, should be retroactive to June 15, 1998, the date of his original claim for service connection for PTSD.  See, April 2016 notice of disagreement. 

Historically, the Veteran's original claim for service connection for PTSD was filed with VA in June 1998.  In a November 1998 rating decision, the Veteran's claim was denied.  In November 2008, the Veteran filed a claim to reopen his previously denied claim for service connection for PTSD.  In March 2009, the VA RO granted service for PTSD and assigned a 30 percent evaluation, effective from November 24, 2008, the date of the reopened claim for service connection.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the 30 percent rating assigned.  In December 2011, the VA RO increased the rating from 30 percent to 50 percent for PTSD, effective from November 24, 2008.  In a December 2011 Statement of the Case, in response to the Veteran's former attorney's claim that the March 2009 rating decision was in error because the RO failed to grant service connection back to the date of the original service connection claim, the VA RO found there was no clear and unmistakable error (CUE) in the March 2009 rating decision.

In a December 2012 decision, the Board found that there was CUE in the November 1998 rating decision that denied service connection for PTSD and granted an effective date of June 15, 1998, but no earlier, for the grant of service connection for PTSD.

In December 2012, the VA RO effectuated the Board's decision and assigned an effective date of June 15, 1998 for the grant of service connection for PTSD and the assignment of a 30 percent evaluation.  An evaluation of 50 percent was assigned effective November 24, 2008.  In a March 2013 notice of disagreement, the Veteran appealed the 30 percent rating assigned from June 15, 1998 through November 24, 2008.  In February 2014, the RO awarded an earlier effective date of June 15, 1998 for the assignment of a 50 percent rating for PTSD.

On June 27, 2014, the Veteran's claim for an increased rating for his service-connected PTSD was filed with VA.  A March 2015 rating decision continued the 50 percent disability rating and in June 2015 the Veteran filed a NOD with the March 2015 rating decision.  In a February 2016 Decision Review Officer decision, the RO increased the rating from 50 percent to 70 percent for the Veteran's PTSD effective from June 27, 2014, the date of the increased rating claim.  The Veteran appealed the effective date.

As previously stated, the effective date of a rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date, and otherwise the date of receipt of the claim.  Thus, the 70 percent rating for the Veteran's PTSD may be effective as much as a year earlier than the June 2014 claim date, if the earliest date as of which it is factually ascertainable that his PTSD increased is a date during the year before the June 2014 claim was received.

As such, VA must consider whether there is any medical evidence between June 27, 2013, and June 27, 2014, making it factually ascertainable that the Veteran's PTSD was 70 percent disabling.  38 U.S.C.A. § 5110 (b) (2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

However, a review of post-service treatment records dated from June 2013 to June 2014 shows that the medical evidence is void of any complaints, symptoms, or treatment for PTSD.  There is no evidence, then, that a date during the year preceding June 27, 2014, is the earliest date as of which it is factually ascertainable that the Veteran's PTSD produced increased symptomatology. 

The evidence of record does not provide a basis for an effective date earlier than June 27, 2014, for the 70 percent evaluation.  Accordingly, an effective date earlier than June 27, 2014, the date of the increased rating claim, must be denied.

With regard to the Veteran's request for an effective date of June 15, 1998, the date of his claim for service connection, for assignment of a 70 percent evaluation for PTSD, there is no legal basis for assigning an effective date from the date VA received his claim for service connection.  The pertinent legal authority governing effective dates is clear and specific in this regard and the Board is bound by such authority.

In summary, under the facts of this case, there is no legal entitlement to an effective date earlier than June 27, 2014, for the assignment of a 70 percent disability evaluation for PTSD.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

An effective date earlier then June 27, 2014, for the assignment of a 70 percent disability evaluation for PTSD, is denied.



REMAND

At the June 2017 Board hearing, the Veteran testified that his service-connected bilateral hearing loss is more severe than his current evaluation indicates.  The Veteran was last afforded a VA hearing loss Disability Benefits Questionnaire examination in October 2014.

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

On remand, additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's hearing loss disability, including those from the Boston VAMC, dated from September 2015 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2. After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability.
 
3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


